This is a companion case to McLean v. Sanders et al., decided contemporaneously herewith. The two cases are based upon the same state of facts.
The legal question determined in the McLean case upon instruction to the jury is presented in the instant case by the reception over objection of evidence tending to impeach the verity of the judgment of conviction in the municipal court.
It is therefore ordered that the judgment of the circuit court herein be reversed and that this cause be remanded with directions to permit plaintiff to apply for a continuance herein for a sufficient period to enable him to prosecute proper proceedings to set aside, annul or reform the judgment of his conviction in the municipal court and, in case of such amendment or reformation, that plaintiff be permitted to apply for permission to serve and file amended or supplemental pleadings conformable to the facts then appearing; and it is also ordered that such further proceedings be had herein as are meet and proper not inconsistent herewith.
BELT and ROSSMAN, JJ., concur.
BEAN, J., dissents.
RAND, C.J., did not participate in this decision. *Page 532